Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Art Unit – Location


The Art Unit location of your application in the USPTO may have changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2675.



Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims  1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Onishi (US 2007/0045427 A1) “Onishi”.  
	
A chart comprising (Chart in Fig. 2): a plurality of area images ("a unit region 10 in a two-dimensional matrix as shown in FIG. 1." [0028].  A plurality of regions 10 are shown in Fig. 2.) , each area image of the plurality of area images including a figure ("As shown in FIG. 1, one unit region 10 composed of a position code image 12" [0032].  The position code image 12 is a figure.) , the figure indicating positional information of each area image of the plurality of area images in the chart ("The above-mentioned position code image 12 (namely, the positional information it represents) differs with every unit region 10 that is arranged in the code pattern area" [0035]) .

 Therefore, the Applicant’s claimed invention is anticipated by a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

The chart according to claim 1, wherein the figure includes at least one of a bar code or a two-dimensional code (The two-dimensional "glyph” code [0033] is shown in the square area “12” in Fig. 3.) .  

Therefore, the Applicant’s claimed invention is anticipated by a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

The chart according to claim 1, wherein each area image of the plurality of area images includes a mark indicating a range of each area image of the plurality of area images in the chart (Horizontal and vertical lines indicated by columns and rows “1” through “4" in Fig. 2 form marks for the range of each of the plurality of image areas in the chart.) 

Therefore, the Applicant’s claimed invention is anticipated by a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness

.
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Onishi (US 2007/0045427 A1) “Onishi” in view of Kimpe (US 2021/0262861 A1) “Kimpe”.

 
 
Onishi teaches: The chart according to claim 1

Onishi does not explicitly teach: wherein the figure further indicates information on an image forming condition.

However, Kimpe:  wherein the figure further indicates information on an image forming condition (“ to generate a color calibration LUT (look-up table) can be provided, using a barcode image for an image sensor to achieve a target behavior”. [0006]).

The position code image “12” of Onishi can be modified by Kimpe to include the barcode having an image forming condition for generating a color calibration look-up-table as the image forming condition. 

The motivation for the combination is provided by Kimpe “It is an objective of the present invention to provide a barcode where one or more of the subunits of the barcode can be colored in reference colors, so that the barcode can be used as a color calibration reference.” [0005].

Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.


Onishi teaches:  The chart according to claim 1.

Onishi does not explicitly teach:  wherein each area image of the plurality of area images includes a correction pattern used to correct density of the plurality of area images. 

However Kimpe teaches:   wherein each area image of the plurality of area images includes a correction pattern used to correct density of the plurality of area images (“It is an objective of the present invention to provide a barcode where one or more of the subunits of the barcode can be colored in reference colors so that the barcode can be used as a color calibration reference” [0005])
    
The image of the unit region areas “10” of Onishi can be modified by Kimpe to include reference information in the barcodes to be used to correct a color using a look-up-table. 

The motivation for the combination is provided by Kimpe “The coloring can be performed such that the encoded information already present in the barcode is not altered” [0005] leading to efficiency.) . 

Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

Onishi and Kimpe teach: The chart according to claim 5 wherein the figure further indicates density information of the correction pattern.

 (“There can be provided a method and means for adding to an existing barcode having initial information, additional information on a color chart in a color space to be used for color calibration of a device. Said method can comprise the steps of changing the colors of at least one subunit of the barcode to a color point of the color chart, wherein the color changing can be performed without altering the initial information of the barcode.” [0041] of Kimpe.  The density information is included in the barcode for correction.  

The figure of Onishi can be modified by Kimpe to include colored reference information in the barcode to be used to correct a look-up-table. 

The motivation for the combination is provided by Kimpe “The coloring can be performed such that the encoded information already present in the barcode is not altered” [0005] leading to efficiency. . 

Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Onishi (US 2007/0045427 A1) “Onishi” in view of Kimpe (US 2021/0262861 A1) “Kimpe” and further in view of Takeuchi et al. (US 2017/0274643 A1) “Takeuchi”.

Onishi and Kimpe teach: The chart according to claim 6 wherein the correction pattern is a pattern formed by an image forming apparatus ("IMAGE FORMING APPARATUS" [TITLE], where the chart can be formed by the “PRINT ENGINE 152” in FIG. 7.) 

Onishi and Kimpe do not explicitly teach:  where the image forming apparatus includes an image density sensor.

However, Takeuchi teaches: wherein the image forming apparatus includes an image density sensor ("ACQUIRE SCAN IMAGE DATA S208" in FIG. 8 [0071].  “color images thereof are read through a scanner” [0068].) 

Onishi and Kimpe can be modified to scan a printed chart using the printing function and scanning function of Takeuchi.

The motivation for the combination is provided by Takeuchi to correct printed color variations between single pass and multipass areas as shown in FIG. 2 [0009].

Furthermore, the combination of Onishi, Kimpe and Takeuchi teach:  and wherein the figure further indicates detection value information of density detected by the image density sensor  (“There can be provided a method and means for adding to an existing barcode having initial information, additional information on a color chart in a color space to be used for color calibration of a device. Said method can comprise the steps of changing the colors of at least one subunit of the barcode to a color point of the color chart, wherein the color changing can be performed without altering the initial information of the barcode.” [0041] of Kimpe.  

The figure of a position code information “12” of Onishi can be modified to include colored reference information in the barcode of Kimpe to correct a look-up-table. 

The motivation for the combination is provided by Kimpe “The coloring can be performed such that the encoded information already present in the barcode is not altered” [0005] leading to efficiency. . 



Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.





Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Onishi (US 2007/0045427 A1) “Onishi” in view of Takeuchi et al. (US 2017/0274643 A1) “Takeuchi”.



9. Onishi teaches:  An image forming apparatus (" image forming apparatus" [ABSTRACT])  comprising: an image forming device ("PRINT ENGINE 152" [Fig. 7]) configured to form an image on a sheet to create the chart ("The print engine 152 prints the image that is provided from the image assembly section 150 onto a medium, such as a sheet." [0074] creating a chart as shown in Fig. 2) according to claim 1;

Onishi does not explicitly teach: an image reading device configured to read the image in the chart.

However, Takeuchi teaches:  an image reading device configured to read the image in the chart ("ACQUIRE SCAN IMAGE DATA S208" in FIG. 8.  “After the printing of the color patches, color images thereof are read through a scanner.” [0068]) .

		The “PRINT DATA INPUT SECTION 140” in Fig. 7 [0057] of Onishi can be modified by Takeuchi to use a scanner to input the print data.

The motivation for the combination is provided by Takeuchi to correct printed color variations between single pass and multipass areas as shown in FIG. 2 [0009].

Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

 
Onishi teaches:  An image processing apparatus ("image forming apparatus" [ABSTRACT].) comprising processing circuitry ("processor" [0081].)  configured to process a read image of a chart including a plurality of area images ("PRINT DATA INPUT SECTION FROM PC OR DOCUMENT SERVER" [0057] shown in Fig. 7 where the plurality of area image regions “10” which are read are shown in Fig. 2, each area image of the plurality of area images ("a unit region 10 in a two-dimensional matrix as shown in FIG. 1." [0028] including a figure ("12" in Fig. 2.  The figure “12” is shown in the area region “10” in Fig. 1.) , the figure indicating positional information of the plurality of area images in the chart ("As shown in FIG. 1, one unit region 10 composed of a position code image 12" [0032].  The figure is the position code image “12”);

Onishi does not explicitly teach: a correction pattern to correct density of the plurality of area images in the chart.

However, Takeuchi teaches:  a correction pattern to correct density of the plurality of area images in the chart (FIG. 10 shows a “COLOR PATCH” as a correction pattern to correct the density of the plurality of area images in the chart.).

The position code image “12” in Onishi can be modified by Takeuchi to include a color patch in the area image to correct a plurality of area images in the chart.

The motivation for the combination is provided by Takeuchi to correct printed color variations between single pass and multipass areas as shown in FIG. 2 [0009].


Furthermore, the combination of Onishi and Takeuchi teach: the processing circuitry being configured to correct density of the read image based on density of the correction pattern in the read image of the chart ("to correct printed color variations between single pass and multipass areas as shown in FIG. 2 [0009] of Takeuchi).

Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.


The non-transitory, computer-readable storage medium of claim 11 has been analyzed in view of the “RAM” or “ROM” in FIG. 1 of Takeuchi and further in view of claim 10.

The processing of Onishi to form a test chart can be modified by Takeuchi to use the “CPU” [0026] along with the instructions in the ROM or RAM to perform processing.

The motivation for the combination is provided by Takeuchi to utilize the instructions in the ROM or RAM to perform proper image rendering using appropriate look-up-tables when printing in multipass mode as shown in FIG. 2 to avoid image defects.

Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.







Allowable Subject Matter

Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




The closest reference of record is Onishi (US 2007/0045427 A1) .  The reference of Onishi does not teach:  The chart according to claim 5, further comprising a medium having the correction pattern of a predetermined density, and wherein the medium is attached on the chart.

   Onishi fails to directly anticipate or render the above underlined limitations obvious (to be used with other claimed limitations).

Relevant Prior Art

Abstract
A color calibration job identification system and method are provided, wherein the job identification data is encoded on a printed page, in a patch code, along with color targets, according to a protocol and format approximately identical to a format of the color targets. The patch code comprises a first portion, including a start code, and a second portion, including job identification data. The first portion of the patch code is comprised of two or more small color patches, each having a predefined color. The second portion of the patch code is comprised of two or more small color patches wherein each of the patches is comprised of a color selected from a plurality of colors, wherein each of the colors is indicative of a unique datum value, preferably an octal digit. The system provides a means for determining correct functioning of a printer and a means for determining an orientation of a printed page in a scanning device.




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TED W BARNES whose telephone number is (571) 270-1785.  The examiner can normally be reached on Mon-Fri. 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-270-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TED W. BARNES/ Ph.D. Electrical Engineering
Primary Examiner
Art Unit 2675



/TED W BARNES/Primary Examiner, Art Unit 2675